AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I ofl


                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     V,                                          (For Offenses Committed On or After November I, 1987)


                Jose Adolfo Rodriguez-Mendez                                     Case Number: 21CR1398-RBM

                                                                                 Ralph Cordova, CJA
                                                                                Defendant's Attornev

REGISTRATION NO. 41157509                                                             FILED
                                                                                                 :�.::
THE DEFENDANT:
 lg] pleaded guilty to count(s) 1 oflnformation                       JUN   -  3 2  2 1                □
                                                                                                 c!, .. ·,·:::',
 D was found guilty to count(s)                                   �·�RK,U.S.OISTAICTCOURT..     � "',,
     after a plea of not guilty.
                                  '   .         .
                                                              B�OUTHERN
                                                                                 ~· -· DEPUTY ' -::- : .';
     Accordingly, the defendant 1s adJudged gmlty of such c, um�sJ, wmcn mvo1ve the followmg.p,ffei:ise(s):
                                                                                                r..:-i
Title & Section            Nature of Offense                                              Count Number{s)
8:1325(a)(l)               Improper Entry by an Alien (Misdemeanor)                       1

 D The defendant has been found not guilty on count(s)                    -------------------
 lg] Count(s) 2 ofthe Information                                                dismissed on the motion ofthe United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               lg] TIME SERVED                              D _________ days

 [:gjAssessment: $10 WAIVED [:gj Fine: WAIVED
 lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _________ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Thursday, June 3, 2021
                                                                         Date of Imposition ofSentence




Clerk's Office Copy                                                                                                      21CR01398-CAB
